

115 HRES 1019 IH: Recognizing that for 50 years, the Kingdom of Tonga has worked with the United States toward stability, prosperity, and peace in the Pacific and beyond, and expressing the sense of the House of Representatives that the United States will continue to remain a strong, reliable, and active partner in the Pacific.
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1019IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Mr. Yoho (for himself, Mr. Case, Mr. Bacon, Mr. Bera, Mr. Young, Ms. Gabbard, Mr. Sablan, Mr. Gonzalez of Texas, and Mrs. Radewagen) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing that for 50 years, the Kingdom of Tonga has worked with the United States toward stability, prosperity, and peace in the Pacific and beyond, and expressing the sense of the House of Representatives that the United States will continue to remain a strong, reliable, and active partner in the Pacific.Whereas Tonga’s Queen Salote Tupou III negotiated for the end of British protectorate status for her nation and transition to Commonwealth membership, which bore fruit in 1970;Whereas Tonga is a valued security partner of the United States, and the Tongan Defense Services deployed four contingents to Iraq between 2004 and 2008;Whereas in the coming year, the United States is committed to deepening this relationship through security cooperation, including hosting Tongan defense forces for International Military Education and Training (IMET) programs;Whereas the United States Government supports many cooperative activities with the Government of Tonga in sustainable fisheries management and development assistance, including those authorized by the Asia Reassurance Initiative Act of 2018 (Public Law 115–409);Whereas section 1252 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) expands the number of countries that receive assistance under the Indo-Pacific Maritime Security Initiative, including Tonga;Whereas a peaceful, prosperous, and open Indo-Pacific rooted in a rule-based order that promotes security, opportunity, and dignity to all peoples benefits the people of both the United States and the Kingdom of Tonga;Whereas the Kingdom of Tonga, a constitutional monarchy, took steps towards democratic governance beginning in 2010;Whereas over 50,000 United States citizens trace their roots to the Kingdom of Tonga, many of whom reside in Utah, California, or Hawaii;Whereas Tonga has hosted the Peace Corps since 1967; andWhereas the Nevada National Guard entered into a State Partnership Program with Tonga in 2014: Now, therefore, be itThat the House of Representatives—(1)commends the Kingdom of Tonga on a successful transition to a constitutional monarchy and 3 elections deemed to be free and fair by international observers;(2)supports and affirms the full implementation of provisions of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) with regard to deepening its cooperation with Tonga in areas of mutual interest, including fisheries and marine resource conservation, environmental challenges and resilience, global health, development and trade, people-to-people ties, and continuing United States assistance, as appropriate, to support the rule of law, good governance, and economic development; and(3)recognizes Tonga’s participation in multinational security forces and multilateral institutions including the United Nations, International Monetary Fund, World Bank, Asian Development Bank, International Atomic Energy Agency, the World Trade Organization, the Pacific Community, the Secretariat of the Regional Environmental Programme, and the Pacific Islands Forum.